PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of 
Gamay, Aly
Application No. 16/282,226
Filed: February 21, 2019
Attorney Docket No.: GAMAY-10-NP
For: PASTEURISED SHELF STABLE BATTER
:
:
:
:	DECISION ON PETITION
:
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.29(k) filed April 6, 2021. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED.  Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 



/KIMBERLY A INABINET/Paralegal Specialist, OPET